Title: To George Washington from Colonel Henry Knox, 27 November 1775
From: Knox, Henry
To: Washington, George

 

May it please your Excellency
New York Novr 27. 1775

I arriv’d here last saturday morning and immediately made inquiry whether Colo. Read had done any thing in the buissness with which he was charg’d—I found his Stay had been short during which time the Committee that sit during the recess of Congress could not be gotten together so that he went away without being able to forward the matter—The Committee met Yesterday and after having consider’d of your Excellency’s Letter to them Colo. McDougal waited upon me & gave such reasons for not complying with the requisition for the heavy Cannon as would not be prudent to put on paper, he has promis’d me that he will use his utmost influence in the Congress which meets tomorrow & has no doubt of Success that 12 exceeding good Iron 4 pounders with a Quantity of shells & shot shall be directly sent to Camp & also he has promis’d the Loan of 2 fine brass six-pounders cast in a foundery in this City—they have finish’d six—I very sincerely wish Your Excellency had been acquainted with this Circumstance & charg’d me with a commission to have had a number cast for the Camp—they turn out cheaper than the ones imported from Engld these cost 3/9 N.Y. ⅌ lb.—the English 2/6 sterg ⅌ lb.—they weigh About 600 lb. a peice.
If Sir you should think proper to have some done & will give Orders to Colo. McDougal or some other Gentleman of this City—the foundery will execute one in two days after he Shall receive the orders—and so any number in proportion—he also can cast brass Mortars—Colo. McDougal has promis’d me that those articles shall be forwarded to the Camp with the utmost expedition—You will please sir to give Orders to Col. Burbeck to ge⟨t⟩ light field Carriages & appurtanances made for these Gun⟨s⟩.
I shall set out by land tomorow morning for Ticonderoga & proceed with the utmost dispatch as k⟨nowing⟩ our whole dependance for heavy cannon will be from that part—perhaps by my return to Ca⟨mp⟩ the reasons which now operate against my getg them here may then cease to exist. I am most Resp[e]ctfully Your Excellency’s Most Ob. & Most Humble Servant

Henry Knox

